
	

114 HR 4854 : Supporting America’s Innovators Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4854
		IN THE SENATE OF THE UNITED STATES
		July 6, 2016ReceivedAN ACT
		To amend the Investment Company Act of 1940 to expand the investor limitation for qualifying
			 venture capital funds under an exemption from the definition of an
			 investment company.
	
	
 1.Short titleThis Act may be cited as the Supporting America’s Innovators Act of 2016. 2.Investor limitation for qualifying venture capital fundsSection 3(c)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(1)) is amended—
 (1)by inserting after one hundred persons the following: (or, with respect to a qualifying venture capital fund, 250 persons); and (2)by adding at the end the following:
				
 (C)The term qualifying venture capital fund means any venture capital fund (as defined pursuant to section 203(l)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)(1)) with no more than $10,000,000 in invested capital, as such dollar amount is annually adjusted by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..
			
	Passed the House of Representatives July 5, 2016.Karen L. Haas,Clerk.
